Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

In re: ° Chapter 11
Cincinnati Terrace Associates, LLC, Case No.
Debtor.
Xx
DEBTOR’S DECLARATION

PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4

David Goldwasser declares the following under penalties of perjury pursuant to
28 U.S.C. § 1746:

1. My firm (FIA Capital Partners LLC) and I have been engaged by
Cincinnati Terrace Associates, LLC (the “Debtor”) to act as the Company’s non-member
manager and restructuring officer for purposes of pursuing the Debtor’s debt restructuring efforts
in connection with the commencement of this Chapter 11 case.

2. I specialize in business restructuring, bankruptcy, and litigation planning,
including Chapter 11 reorganization, bankruptcy claims, tax liens, and rescue capital for
distressed commercial real estate. I have over 20 years of litigation and crisis management
experience and have appeared on behalf of debtors in over forty bankruptcy cases in the
Southern and Eastern Districts of New York.

3, I respectfully submit this Declaration in accordance with Local
Bankruptcy Rule 1007-4 in support of the Debtor’s filing of a voluntary petition under Chapter

11 of Title 11 of the United States Code (the “Bankruptcy Code”).
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Events Necessitating the Chapter 11 Filing

4. The Debtor is the owner of certain development property located at 15
West Sixth Street, Cincinnati, Ohio (the “Property”) which is subject to foreclosure proceedings
and Notice of Sale scheduled for June 9, 2021 at 11:00 a.m.

5. The Debtor is filing this petition on an emergency basis to preserve its
rights in the Property, which is believed to have significant equity. The Chapter 11 has even
greater urgency since the Debtor’s rightful ownership of the Property was just recently sustained
by the federal court in Ohio over the claims of a disputed prior buyer pursuant to Decision and
Order dated June 7, 2021. A copy of this Decision is attached hereto as Exhibit A”, and provides
background for the Chapter 11 filing.

6. Unfortunately, however, the Debtor now finds itself victimized by an
unscrupulous private lending group, known as TBG Funding LLC (the “Lender”), which has
engaged in a number of suspect transactions relating to the origination of the mortgage loan, and
is proceeding with a foreclosure, notwithstanding the recent ruling by the federal court.

7. The Property was financed in or about 2018 under an unorthodox and
complicated set of transactions involving an assignment agreement, master lease and option
agreement.

8. The Property is being developed as a retail center and is subject to a
disputed first mortgage lien in the original principal sum of approximately $7 million

9. Efforts to resolve the mortgage dispute have been unsuccessful.
Accordingly, the Debtor is now seeking Chapter 11 relief to preserve the status quo, while the
myriad of issues surrounding the Property are sorted out. At worst, the underlying mortgage debt

can be refinanced once a fair and proper amount is established by the Bankruptcy Court.
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Local Rule 1007-4 Disclosures

10. Pursuant to Local Rule 1007-4 (a)(v), no committee of creditors was
formed prior to the filing of the Petition.

11. Pursuant to Local Rule 1007-2(a)(vi), a list of the Debtor’s twenty largest
creditors will be included as part of the Debtor’s bankruptcy schedules to be filed shortly.

12. Pursuant to Local Rule 1007-2(a)(vii), the Property is subject to a
mortgage and various liens and judgments which will be itemized in the Debtor’s bankruptcy
schedules, to be filed shortly.

13. Pursuant to Local Rule 1007-2(a)(vil1), the Debtor’s assets and liabilities
will be set forth in the bankruptcy schedules to be filed shortly but are comprised principally of

the Property.

14. Pursuant to Local Rule 1007-2(a)(ix), the membership interests of the
Debtor are held by the limited liability companies as noted in the accompanying resolution.

15. Pursuant to Local Rule 1007-2(a)(x), a receiver has not been appointed
with respect to the Property.

16. Pursuant to Local Rule 1007-2(a)(xi), the Property Debtor has an
approximate fair market value of more than $20.0 million.

17. Pursuant to Local Rule 1007-2(a)(xii), the Debtor’s books and records are
located at its business offices in Brooklyn.

18. Pursuant to Local Rule 1007-2(a)(xiii), the Debtor is subject to the
pending foreclosure action instituted by the Lender in Hamilton County Ohio Circuit by the firm

of Vorys, Sater, Seymour and Pease LLP, bearing Case number A 1905289.

wo
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

19. Pursuant to Local Rule 1007-2(a)(xiv), I am the current Manager and

restructuring officer of the Debtor.

Dated: New York, New York
June 9, 2021
/s/ David Goldwasser
David Goldwasser, Manager
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

EXHIBIT A
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 1 of 38 PAGEID #: 3950

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Cincinnati Development III, LLC,
Plaintiff, Case No. 1:18-cv-00586
V. Judge Michael R. Barrett

Cincinnati Terrace Plaza, LLC, et al.,

Defendants.

OPINION AND PARTIAL’ ORDER

This matter came before the Court on a bench trial held from April 26, 2021 to
April 29, 2021. Per the Court's request, and prior to the bench trial, the parties submitted
Proposed Findings of Facts and Conclusions of Law. (Docs. 88, 89, 90, 91). Per the
parties’ request,? and after the close of evidence, they submitted written closing
arguments. (Docs. 107, 108, 109, 110).

The Court must determine the contractual rights and obligations of Plaintiff
Cincinnati Development Ill, LLC ("First Buyer"), Defendant Cincinnati Terrace Plaza, LLC

("Seller"), and Defendant Cincinnati Terrace Associates, LLC ("CTA" or "Second

 

1 At the end of this matter, in addition to deciding the parties' specific claims, the Court will have made two
general types of determinations: the contractual rights and obligations of the various parties and the
appropriate award of damages. The Court takes judicial notice of both the state court foreclosure action
regarding the real property at issue, see Court of Common Pleas for Hamilton County, Ohio, case number
A 1905289, and the Sheriff of Hamilton County, Ohio's noticed public sale of that property which is
scheduled to occur on June 9, 2021 at 11:00 A.m. In light of the date of that Sheriff's sale, the Court finds it
necessary to bifurcate its Opinions and Orders on the contract and damages determinations. This Opinion
and Order will address only the various parties’ contractual rights and obligations. A separate Opinion and
Order addressing the appropriate award of damages will issue on a later date.

2 The Court notes Defendant Cincinnati Terrace Associates, LLC's request to proceed with oral closing
arguments in lieu of written closing arguments. Consistent with the other parties, though, Cincinnati Terrace
Associates, LLC submitted a written closing argument.
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 2 of 38 PAGEID #: 3951

Buyer"), as those rights and obligations relate to the real property located at 15 West
Sixth Street Cincinnati, Ohio 45202 ("Property") in downtown Cincinnati.4 The Property is
the site of what was formerly known as the Terrace Plaza Hotel which was a hotel, office,
and retail structure with historical and architectural significance to some, including
individual admirers and preservation organizations alike. The Court sits as the finder of
fact in a bench trial and is thus permitted to draw reasonable inferences from the credible
testimony and exhibits adduced at trial. The Court has considered that evidence, along
with the parties’ pre- and post-trial submissions. What follows are the Court's findings of
fact and conclusions of law in accordance with Federal Rule of Civil Procedure 52(a).
I. FINDINGS OF FACT®
1. The Parties

First Buyer is an Ohio LLC that Anthony Birkla controls. Mr. Birkla formed First
Buyer for the purpose of acquiring the Property. Mr. Birkla operates primarily out of
Indianapolis, Indiana, but has an office in Cincinnati.

Seller is a Delaware LLC that Harris Stasis and Roys Poyiadjis control. Seller
purchased the Property in August 2016 by way of a foreclosure sale. Mr. Stasis operates

out of the Republic of Cyprus.

 

3 The Court will refer to the purchaser of the Property as Second Buyer for ease of reference. However,
and as explained in more detail herein, Cincinnati Terrace Associates, LLC is a company that Cincinnati
Terrace Member, LLC ("CTM") formed and purchased through the sale and purchase of membership
interests.

4 The legal description of the Property can be found on page 14 of JX 54.

5 The labels and headings included in this Opinion and Partial Order are not controlling. Cf. Cordovan
Assoc., Inc. v. Dayton Rubber Co., 290 F.2d 858, 860 (6th Cir. 1961) (citing Bogardus v. Comm’r of internal
Revenue, 302 U.S. 34 (1937)). To the extent a finding of fact constitutes a conclusion of law, the Court
adopts it as such, and vice versa. Meyer v. Bank of Am., N.A., No. 2:18-CV-218, 2021 WL 868587, at *1
n.2 (S.D. Ohio Mar. 9, 2021).
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 3 of 38 PAGEID #: 3952

Second Buyer is an Ohio LLC that CTM controls. Second Buyer and CTM were
formed for the purpose of acquiring the Property. CTM is Second Buyer's sole member.
CTM is run by Ezra Unger who operates out of Brooklyn, New York.

TBG Funding LLC ("Lender") is a Delaware LLC.

First Buyer, Seller, and Second Buyer each intended to form an LLC for the
purpose of selling or acquiring the Property. In addition, the two contracts at issue each
contemplated a sale of the Property structured by way of a contribution deed that would
transfer the Property from Seller to a to-be-formed Ohio LLC and then Seller would
transfer ownership of membership interests in that newly-formed-LLC to the respective
contractual purchaser. This transaction structure would be exempt from certain Ohio
transfer taxes.

First Buyer and Seller utilized the services of local commercial real estate agents
and brokers from the Cincinnati office of Cushman & Wakefield ("C/W"). Don Murphy of
C/W represented First Buyer in its efforts to purchase the Property. The C/W team of
Michael Sullivan and James O'Connell were Seller's listing agents and worked to market
and sell the Property pursuant to a September 2016 listing agreement. Second Buyer did
not utilize local agents or brokers from Cincinnati. Instead, Second Buyer learned of the

Property from a non-local man named Angelo Slabakis.
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 4 of 38 PAGEID #: 3953

2. 2017 Purchase Agreement

The Cincinnati office of C/W initially brought the Property to Mr. Birkla's attention
in the fall of 2016. At that time, Mr. Birkla was not interested in purchasing the Property
due to other real estate development commitments in Cincinnati and Indianapolis.

Throughout the fall of 2016 and into 2017, and on Seller's behalf, C/W promoted
and marketed the Property. By this time, and despite its past as one of the first modern
luxury hotels in America, the Property had been mostly vacant for years except for a few
street-level storefront retail businesses that remained on lease. The hotel and office
space were dormant with the internal finishes and mechanical systems nearly ruined and
the cause of City of Cincinnati ("City") building code violations. The physical structure
itself was seriously deteriorating due to years of neglect and in need of immediate
attention, also resulting in City building code violations. In short, the Property had become
costly to maintain when Seller marketed it. Notwithstanding the Property's state, in early
2017, Mr. Birkla remained interested in purchasing it on behalf of First Buyer. Mr. Birkla
determined that the Property was unique because of its disrepair. He described the
building as almost like Play-Doh in that, with his extensive real estate development
background and relationship and good-will with the City, his company could transform the
building into something new and in a way that no other company could. And, of a handful
of potential purchasers that made offers in the initial round, First Buyer's offer was the
most appealing to Seller.

The negotiations between First Buyer and Seller culminated in a June 30, 2017
Membership Interest Purchase Agreement for the sale of the Property ("2017 Purchase

Agreement") with a $12.5M purchase price. This agreement provided for a 75-day
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 5 of 38 PAGEID #: 3954

Inspection Period and gave First Buyer the option to extend the Inspection Period by
30 days for a non-refundable payment of $15,000.00. This agreement had completed
escrow terms and required First Buyer to deposit $150,000.00 in an account at Riverbend
Commercial Title Agency Limited Partnership ("Riverbend") as earnest money within five
business days after the agreement's effective date. First Buyer deposited its earnest
money deposit pursuant to those terms.

The 2017 Purchase Agreement contemplated a sale of the Property structured
such that, no earlier than three days prior to the closing date, First Buyer would, with
Seller's involvement and consent, form a new Ohio LLC in which Seller would be the sole
member; one day prior to the date of closing, Seller would convey the Property into the
newly-formed LLC by way of a limited warranty deed; and, on the date of closing, Seller
would sell 100% of its membership interests in the newly-formed LLC to First Buyer.
Stated otherwise, Seller would sell, and First Buyer would buy, membership interests in
the newly-formed LLC that held the deed to and owned the Property. This transaction
structure would be exempt from certain Ohio transfer taxes.

In Mr. Birkia's mind, to make the $12.5M purchase price workable for such a run-
down building, First Buyer would need to obtain various tax options and incentives from
the City. During the 75-day Inspection Period, and, in addition to other due diligence, First
Buyer explored the support for the project by meeting with various City officials, business
leaders, other real estate development companies, and various banks. After its due
diligence, First Buyer did not extend the Inspection Period, in large part, because of its

conclusion that the $12.5M purchase price and valuation was overvalued.
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 6 of 38 PAGEID #: 3955

In September 2017, First Buyer gave timely written notice to Seller that it was
terminating the 2017 Purchase Agreement. In that notice, First Buyer's counsel, Barrett
Tullis of Keating Muething & Klekamp ("KMkK"), informed Seller that First Buyer elected
not proceed with the 2017 Purchase Agreement but, despite this termination, remained
interested. To that end, in the same notice, First Buyer queried whether Seller would
alternatively agree to an extension of the Inspection Period on terms found in an attached
proposed Second Amendment to the 2017 Membership Purchase Agreement. Seller did
not accept First Buyer's proposal and the 2017 Purchase Agreement expired. Later, and
per Seller's instructions, Riverbend returned First Buyer's earnest money deposit in
December 2017.

3. 2018 Purchase Agreement

From September 2017 to May 2018, First Buyer continued to communicate its
interest in acquiring the Property to Seller. In addition to a January 2018 $8.5M all-cash
offer that Seller declined, and an April 2018 $9M offer that Seller declined, the parties,
and their respective C/W agents, continued to negotiate. They eventually entered into
another Membership Interest Purchase Agreement for the sale of the Property ("2018
Purchase Agreement"), this time with a June 1, 2018 effective date® and $9.5M purchase
price.

When the parties entered the 2018 Purchase Agreement, Seller continued to be
represented by Michael Galasso’ of Robbins, Kelly, Patterson & Tucker, and First Buyer

was in the process of switching legal representation from Mr. Tullis of KMK to new counsel

 

6 First Buyer and Seller agreed to amend the effective date of the 2018 Purchase Agreement from May 23,
2018 to June 1, 2018 due to a delay in signing on Seller's behalf.

? Mr. Galasso served as Seller's primary point of contact with First Buyer throughout their negotiations.
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 7 of 38 PAGEID #: 3956

from Graydon Head & Ritchey ("Graydon"). Thus, at the time First Buyer signed this
agreement, First Buyer did not have legal representation. Mr. Galasso, along with real
estate attorneys from his firm, reworked the 2017 Purchase Agreement, that Mr. Tullis
had drafted, to create the 2018 Purchase Agreement.

The 2018 Purchase Agreement also contemplated a sale of the Property
structured such that, no earlier than three days prior to the closing date, First Buyer would,
with Seller's involvement and consent, form a new Ohio LLC in which Seller would be the
sole member; one day prior to the date of closing, Seller would convey the Property into
the newly-formed LLC by way of a limited warranty deed; and, on the date of closing,
Seller would sell 100% of its membership interests in the newly-formed LLC to First Buyer.
This transaction structure continued to be exempt from Ohio transfer taxes.

The $9.5M purchase price was to be paid by a combination of an earnest money
deposit and wire transfer of the balance at the closing. Section 2(c) of the 2018 Purchase
Agreement, which provides for an earnest money deposit of $150,000.00, was incomplete
at the time of execution. It reads:

Within five business days after the Effective Date of this Agreement

Purchaser shall deposit $150,000 ("Earnest Money") into an escrow

account titled jointly in the names of Michael A. Galasso (Seller's counsel)

and (Purchaser's counsel). Seller's counsel and

Purchaser's counsel shall collectively serve and be referred to herein as

"Escrow Agent." The signature of both Seller's counsel and Buyer's counsel

shall be required for all withdrawals from the escrow account. The escrow

account shall be opened and held at Huntington National Bank, or such

other bank as Seller's counsel and Buyer's counsel may agree.

The signature on the 2018 Purchase Agreement for the collective "Escrow Agent"

similarly contains only Mr. Galasso's signature. Again, at the time that First Buyer

executed this agreement, First Buyer was in the process of obtaining new counsel. For
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 8 of 38 PAGEID #: 3957

that reason, First Buyer did not insert the name of its legal counsel in either of the above-
described two blanks in the agreement.

The 2018 Purchase Agreement provides for a 60-day Inspection Period. During
the Inspection Period, First Buyer could terminate the contract and get back the earnest
money deposit. After the Inspection Period expired, the earnest money deposit would
become non-refundable, /.e., "go hard," and be applied to the purchase price at closing.
Unlike the 2017 Purchase Agreement, the 2018 Purchase Agreement did not give First
Buyer the option to extend the Inspection Period.

The 2018 Purchase Agreement provides for a closing within 30 days after the
expiration of the Inspection Period. Section 11 of the agreement, titled "Failure to Close,”
states that, in the event that the parties failed to close on the Property due to Seller's
breach, First Buyer, at its option, may either elect to enforce the terms of the 2018
Purchase Agreement by action for specific performance, and/or exercise any other right
or remedy available to it at law or in equity or terminate the agreement by notice to Seller
and receive a refund of the earnest money plus reimbursement from Seller not to exceed
$50,000.00.

The 2018 Purchase Agreement permits Seller to continue to market the Property
as for sale until the closing has occurred. At the same time, and unlike the 2017 Purchase
Agreement, the 2018 Purchase Agreement includes an Agreement Granting Right of First
Refusal ("ROFR"). Pursuant to the ROFR, if Seller agrees to sell the Property to a third-
party before the expiration of the Inspection Period, Seller has an obligation to provide
notice of the closing to First Buyer. First Buyer would then have to purchase the Property

by matching the third-party's terms and conditions, including purchase price, provided
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 9 of 388 PAGEID #: 3958

that the matching funds are paid prior to third-party's scheduled closing. If First Buyer
does not so match, First Buyer's ROFR terminates and Seller may terminate the contract
and must pay $100,000.00® to First Buyer. The ROFR states that that this $100,000.00
termination fee shall be First Buyer's sole remedy as liquidated damages for Seller's
failure to perform.

At the time of its effective date, the 2018 Purchase Agreement was a valid,
enforceable contract and includes a valid enforceable ROFR. However, First Buyer did
not deposit its earnest money within five business days after the 2018 Purchase
Agreement's effective date or at any time during the 2018 Purchase Agreement's
Inspection Period. First Buyer never inserted the name of its legal counsel in whose name
the escrow account was to be jointly titled with Mr. Galasso. First Buyer and Seller never
jointly open an escrow account at Huntington National Bank or any other agreed-upon
bank.

First Buyer did not complete its due diligence during the 2018 Purchase
Agreement's 60-day Inspection Period. From the outset of the negotiations vis-a-vis the
2018 Purchase Agreement, and due to a combination of the Property's decline and Mr.
Birkla's intent to limit his risk, First Buyer made it clear to Seller that, unless First Buyer
received a tax incentive package from the City, it would not be willing to close the
purchase of the Property. One piece of First Buyer's desired tax incentive package was
tax increment financing ("TIF"). If First Buyer obtained the TIF, pursuant to Ohio law, the
Property would have to be temporarily transferred to the City to hold to utilize the TIF.

Stated differently, the TIF piece of First Buyer's desired tax incentive package would

 

8 The $100,000.00 termination fee was included to cover the expenses that First Buyer would incur
performing its due diligence and working to secure incentives from the City.
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 10 of 38 PAGEID #: 3959

necessarily involve a temporary transfer of the Property from First Buyer to the City and
a later transfer from the City back to First Buyer. In light of the possibility of the City having
to own the deteriorating building, the City gave First Buyer push-back that resulted in
delays due to the timing of certain City meetings required for TIF approval.

First Buyer began requesting extensions of the 2018 Purchase Agreement's
Inspection Period almost immediately after execution of that agreement as a result of the
delay by the City. Seller neither entered into an amended agreement nor approved any
extension of the 2018 Purchase Agreement's Inspection Period.

4. Second Buyer Contract

Second Buyer became interested in purchasing the Property in late January 2018.
At that time, Mr. Unger became aware of Seller's desire to sell it through Mr. Slabakis
when the two were introduced at a convention in Florida. Mr. Slabakis is not a party to
this litigation and formerly co-owned the Property, prior to it being foreclosed upon by a
company operated by Mr. Stasis and Mr. Poyiadjis.? Mr. Unger met with Mr. Slabakis in
New York later in January 2018 to discuss the Property further. Mr. Unger determined
that purchasing the Property would be a good investment in light of Cincinnati's rising
popularity as a tourist destination, the building's historical significance, the availability of
City and federal financial incentives, and the likely purchase price that he could obtain.
Mr. Unger envisioned building a hotel that Cincinnatians would be proud of.

In February 2018, one of Mr. Slabakis's attorneys formed two LLCs—Second

Buyer and CTM—with the Ohio Secretary of State.

 

® No party offered the testimony of Mr. Slabakis, Mr. Poyiadjis, or Mr. Slabakis's transactional attorney,
Anthony Simari, in this matter.

10
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 11 of 38 PAGEID #: 3960

Prior to entering into a contract to purchase the Property, Second Buyer performed
routine due diligence, including obtaining an appraisal, various studies regarding
residential use, hospitality use, and tax credits, and sent an agent, Moshe Pinsky, to visit
the Property. On May 16, 2018, Mr. O'Connell received a phone call from Mr. Galasso
explaining that an individual was trying to tour the Property and needed to be let in.
Mr. O'Connell, Mr. Sullivan, and Mr. Murphy did not know anything about a tour of the
Property scheduled for that day but, as the listing agent, Mr. O'Connell typically provided
access to the Property. Mr. O'Connell went to the Property to meet the individual
requesting access. That person was Mr. Pinsky, who told Mr. O'Connell that his company
was interested in purchasing the building. In response, and in light of C/W's interests with
First Buyer and Seller, Mr. O'Connell told Mr. Pinsky that the Property was under contract
with someone else, although Mr. O'Connell did not tell Mr. Pinsky with whom Seller had
an alleged contract. Mr. O'Connell's response to Mr. Pinsky was incorrect as, at that time,
the Property was not under contract. Mr. O'Connell did not follow up with Mr. Pinsky about
his company's interest in acquiring the Property.

In the meantime, Mr. Unger's transactional attorney, Stephen Friedman, and Mr.
Slabakis's transactional attorney, Anthony Simari, began negotiating a contract to
purchase the Property with Seller's New York counsel, James Smith.'° Throughout the
contract negotiations and discussions up to closing, Mr. Unger communicated almost
exclusively with Mr. Friedman, and Mr. Friedman almost exclusively communicated with
Seller by going through Mr. Simari who, in turn, obtained information from Mr. Smith.

Mr. Friedman explained that Mr. Simari was already in discussions with Mr. Smith by the

 

10 Mr. Smith's declaration is in the record and he did not testify at the bench trial.

"1
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 12 of 38 PAGEID #: 3961

time that Mr. Unger got involved with the Property, so it was easier if Mr. Simari
maintained the communication lead on behalf of Second Buyer, i.e., Mr. Unger and Mr.
Slabakis.‘? On May 24, 2018, Mr. Smith sent Mr. Simari a draft Membership Interest
Purchase Agreement with exhibits. Mr. Simari forwarded that draft to Mr. Friedman.

Turning back to First Buyer and Seller, on June 12, 2018, Mr. Galasso emailed
Brian Fox, one of First Buyer's new attorneys with Graydon, a copy of the expired
2017 Purchase Agreement. Mr. Galasso provided this document per Mr. Fox's request
and in furtherance of finalizing the 2018 Purchase Agreement's escrow terms and
exhibits.

Turning back to Second Buyer, on June 13, 2018, Second Buyer and Seller
executed a Membership Interest Purchase Agreement for the sale of the Property
("Second Buyer Contract") with a June 12, 2018 effective date. The Second Buyer
Contract is similar in some respects to the 2018 Purchase Agreement between First
Buyer and Seller, and also contains a few important differences. Starting with the
differences, the purchase price is $11M and includes a $250,000.00 non-refundable
deposit, which is clearly more favorable to Seller than First Buyer's $9.5M purchase price
with a refundable earnest money deposit. Further, the Second Buyer Contract does not
contain an Inspection Period and provides for a closing within 45 days of the effective
date of that agreement. Additionally, that section of the Second Buyer Contract discussing

existing leases represents that no person, firm, corporation or other entity has any right

 

14 Ultimately, Mr. Slabakis obtained 20% of Second Buyer and Mr. Unger retained 80% of Second Buyer.
Mr. Unger explained that Mr. Slabakis obtained this percentage because Mr. Slabakis helped negotiate a
below market deal for the Property.

12
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 13 of 38 PAGEID #: 3962

or options to acquire the premises, any portion thereof or any interest therein, and that
this representation survives the closing for 6 months.

With respect to important similarities between the Second Buyer Contract and the
2018 Purchase Agreement, both contemplated a sale of the Property structured by way
of contribution deed. Both contained the following representations and warranties by
Seller:

e At closing, Seller will transfer the Property to Second Buyer free and clear
of any rights of first refusal and options;

e The consummation of the transaction will not conflict with or result in a
breach of any agreement to which Seller is a party; and

e There are no purchase contracts, options, or any other agreements of any
kind, oral or written, formal or informal, choate or inchoate, recorded or
unrecorded, whereby any person or entity other than Seller will have
acquired or will have any basis to assert any right, title, or interest in, or right
to possession, use or enjoyment or proceeds of, any part or all of the
Property.

Second Buyer paid Seller the $250,000.00 non-refundable deposit on June 13,
2018.
The Court finds that Second Buyer Contract is a valid and enforceable contract.

5. June 14, 2018 through August 1, 2018

Seller continued to negotiate with First Buyer in Cincinnati through Mr. Galasso
and with Second Buyer in New York through Mr. Smith. Mr. Smith declared that he did
not disclose the existence of the 2018 Purchase Agreement to Second Buyer, or any of
its attorneys or agents. Mr. Galasso testified that, although he knew that Mr. Smith had
been talking to a "New York group" about the Property for quite some time, Mr. Galasso

was not aware that Mr. Smith had successfully negotiated the Second Buyer Contract

until after it was executed. Mr. Galasso acknowledged, however, that almost immediately

13
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 14 of 38 PAGEID #: 3963

after Second Buyer and Seller executed the Second Buyer Contract, Mr. Smith informed
Mr. Galasso about it. As discussed in more detail below, from June 13, 2018 through early
August 2018, Mr. Galasso chose to withhold notice of the Second Buyer Contract from
First Buyer despite the notice requirement in the ROFR, and Mr. Galasso, aware of the
Second Buyer Contract and the representations and warranties therein, chose not to
inform Second Buyer of the existence of the 2018 Purchase Agreement and ROFR.

On June 14, 2018, the day after the Second Buyer Contract's execution,
Mr. Galasso notified Mr. Fox that Mr. Galasso had Seller's approval to change the
2018 Purchase Agreement's effective date from June 1, 2018 to June 11, 2018. Mr.
Galasso asked if Mr. Fox wanted to discuss that possible change at the same time that
they discussed finalizing the exhibits to 2018 Purchase Agreement. Again, at this time,
Mr. Galasso did not inform First Buyer of the Second Buyer Contract.

On June 23, 2018, while Second Buyer was conducting its due diligence on the
Property, one of Second Buyer's agents, Menashe Oved, came across an old news article
indicating that Mr. Birkla had been in contract to purchase the Property. Mr. Oved
forwarded this information to Mr. Unger and two other agents for Second Buyer, Mr.
Pinsky and Abe Ziegerman, to share his findings regarding the Property's background
with Second Buyer's team. There was no indication in Mr. Oved’s June 23, 2018 email
that Mr. Birkla was, as of June 23, 2018, under contract to purchase the Property. To Mr.
Unger, Mr. Oved's research simply indicated that the City had concerns about Mr. Birkla's
prior possible acquisition of the Property because Mr. Birkia's plans would not maintain

the Property's historical significance.

14
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 15 of 38 PAGEID #: 3964

On July 9, 2018, Second Buyer received a title report that indicated that the
Property was unencumbered. As neither First Buyer nor Seller had recorded the
2018 Purchase Agreement, there was no indication in that title report that First Buyer had
any interest, claim to, or contract right in the Property. The title report showed only taxes
due and filings in an appeal of building code violations for the Property. Moreover, nothing
in the available docket for that building code action referenced a potential sale of the
Property.

Also on July 9, 2018, Monica Kohnen, another one of First Buyer's new attorneys
with Graydon, emailed Mr. Galasso requesting that Seller review two documents: a
revised version of the 2018 Purchase Agreement and a Blackline document indicating the
differences between the 2018 Purchase Agreement and the revised version. The revised
version included a June 11, 2018 effective date; an agreement that First Buyer would
deposit earnest money into an escrow account with Commonwealth Land Title Insurance
Company ("Commonwealth"); a statement that Commonwealth would serve as the
Escrow Agent;'? and completed exhibits.15 Ms. Kohnen testified that, although her firm
did not represent First Buyer when it executed the 2018 Purchase Agreement, shortly
thereafter, her firm was engaged to get First Buyer through due diligence and to closing.
She explained that her July 9, 2018 email to Mr. Galasso was part of her attempt to close

the deal, because someone had to draft the documents and Mr. Galasso had not yet done

 

12 Ms. Kohnen explained that the 2018 Purchase Agreement's provision calling for a collective "Escrow
Agent,” comprised of Mr. Galasso for Seller and the yet-to-be-filled-in legal counsel for First Buyer was not
typical and, usually, the parties would have a title company to serve as the escrow agent to avoid conflicts
and as the title company would keep the escrow money.

13 Mr. O'Connell and Ms. Kohnen each explained that it was typical for these types of agreements to have
incomplete exhibits at the agreement's execution and that the parties would usually work together so that

the exhibits were finalized by closing.

15
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 16 of 38 PAGEID #: 3965

so. Mr. Galasso never responded to Ms. Kohnen's July 9, 2018 email and neither Ms.
Kohnen nor anyone from her firm followed up with Mr. Galasso about this particular email.
The parties did not enter into the revised version.

On July 11, 2018, Mr. Galasso emailed several documents relating to the
Property—including a prior foreclosure decree, a receivership order, a real estate tax bill,
and an Owner's Policy of Title Insurance—to Ms. Kohnen, as First Buyer's title company
requested those documents.

Just as before, there is no indication that Mr. Galasso informed First Buyer of the
Second Buyer Contract in response to Ms. Kohnen's July 9, 2019 email or when
transmitting the requested documentation to her two days later.

On July 17, 2018, Mr. Birkla requested a meeting with Mr. Galasso and Seller's
listing agents. Mr. Birkla wanted to meet to provide an update on First Buyer's due
diligence and because he was scheduled to appear before the City Planning Commission
on July 20, 2018, in furtherance of his attempt to secure the TIF. Mr. Birkla wanted to
ensure that First Buyer and Seller remained under contract before he represented as
such to the City Planning Commission.

On July 18, 2018, Mr. Birkla met with Mr. Galasso, along with Mr. Sullivan for Seller
and Mr. Murphy for First Buyer. Mr. Birkla pressed Mr. Galasso as to Seller's commitment
to First Buyer and, in response, Mr. Galasso assured Mr. Birkla that the two parties were
under contract. Mr. Birkla also stated First Buyer's need for an extension of the
2018 Purchase Agreement's Inspection Period to complete due diligence, including more
time to review title, get a survey needed by a lender, and secure City incentives to make

the project viable for First Buyer. Seller did not accept this request. Mr. Galasso testified

16
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 17 of 38 PAGEID #: 3966

that he was absolutely aware of the existence of the Second Buyer Contract as of July 18,
2018. Mr. Galasso chose not to advise Mr. Birkla, or any of the C/W representatives, of
the Second Buyer Contract at this meeting. At the end of the meeting, Mr. Birkla asked
Mr. Galasso if Seller had First Buyer's earnest money deposit, Mr. Galasso responded
that Seller did not, and Mr. Birkla instructed Mr. Murphy to look into that issue.

Later in the day on July 18, 2018, the Cincinnati Business Courier published an
article entitled "EXCLUSIVE: A crucial step for $61 million redevelopment of Terrace
Plaza" ("CBC Article"). The CBC Article discussed Mr. Birkla's scheduled appearance
before the City Planning Commission for a hearing on First Buyer's desired City incentive
package. The last paragraph of the CBC Article stated that "Anderson Birkla continues to
have the Terrace Plaza under contract."

On July 19, 2018, Mr. Oved obtained a copy of the CBC Article. Mr. Oved
forwarded it to Messrs. Friedman, Unger, Zeigerman, and Pinsky, and asked
Mr. Friedman whether he had any information from Seller on the statements made in
therein about Mr. Birkla's contract. Mr. Friedman emailed Mr. Simari requesting
information. In response, Mr. Simari informed Mr. Friedman that any deal with Mr. Birkla
appeared to be a backup offer and that Second Buyer beat Mr. Birkla to the table.
Mr. Friedman, in turn, informed Messrs. Oved, Unger, Zeigerman, and Pinsky that the
CBC Article was inaccurate. Mr. Friedman testified that, based on Mr. Simari's response,
in conjunction with Seller's representations and warranties in the Second Buyer Contract,
and Mr. Friedman's experience as a transactional real estate attorney that there were
always people vying for a property and making noise, at no point did Mr. Friedman believe

that anyone other than Second Buyer had the Property under contract.

17
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 18 of 38 PAGEID #: 3967

On July 20, 2018, Mr. Birkla gave First Buyer's presentation to the City Planning
Commission and the City Planning Commission unanimously voted to move First Buyer's
TIF proposal forward.

On July 24, 2018, Mr. Galasso received more updates on First Buyer's due
diligence efforts from C/W via email. That email informed Mr. Galasso that Mr. Birkla was
successful in front of the Cincinnati Planning Commission and was scheduled to appear
before the City's Community & Economic Development Committee the following week to
seek approval of the TIF. The email also stated that, if the Community & Economic
Development Committee approved the TIF, City Council would also need to approve it,
and City Council was not scheduled to meet until September 2018. Thus, in the same
email, Mr. Murphy requested that Seller mull over an extension of the 2018 Purchase
Agreement to allow sufficient time for Mr. Birkla to obtain those City approvals.

On July 27, 2018, the contractual closing date—ij.e., 45-days after the Second
Buyer Contract's effective date—Mr. Simari, on behalf of Second Buyer, notified Mr.
Smith, Seller's New York counsel, that Second Buyer's financing was in place. On that
date, the parties agreed to "adjourn the closing to August 1, 2018 Time of the Essence.”
Mr. Friedman testified that the final date of closing was pushed to August 1, 2018 due to
the parties’ failure to have all necessary paperwork in place as of July 27, 2018. Seller
never gave First Buyer notice of this closing.

On July 29, 2018, Mr. Galasso emailed Ms. Kohnen stating that he wanted to
confirm how long of an extension of the 2018 Purchase Agreement's Inspection Period
First Buyer was asking for, as the information that he received from her in the July 9, 2018

email and from Mr. Murphy in the July 24, 2018 email were inconsistent.

18
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 19 of 38 PAGEID #: 3968

On July 30, 2018, Seller transferred to CTM all rights, title, and interest in its
membership interests in CTA through an Assignment of Membership interest.
On August 1, 2018, Seller delivered the deed"* to the Property, dated July 30, 2018, to
Second Buyer. The sale price of the Property was $10.4M.'> Upon delivery of the deed,
the Property became Second Buyer's only asset.

There is no evidence that Second Buyer had knowledge of the 2018 Purchase
Agreement and ROFR as of the July 27, 2018 start of closing or the August 1, 2018
completion of closing. There is no evidence that Second Buyer and Seller deceitfully
delayed the date of their closing.

To finance the purchase of the Property, Second Buyer borrowed $7M from
Lender. Lender was heavily involved in Second Buyer's closing and required that Second
Buyer enter into a number of different agreements to finance the transaction, e.g., an
Assignment & Assumption Agreement, Master Lease Agreement, and Assignment of
Membership Interest Agreement. Prior to loaning Second Buyer the $7M, Lender
conducted its own due diligence, including conducting a title search of the Property. On
August 1, 2018, Lender obtained an updated title commitment policy that did not contain
any reference to First Buyer.

Second Buyer entered into a promissory note ("Note"), effective August 1, 2018,
in favor of Lender for the principal amount of $7M. Second Buyer granted a mortgage

("Mortgage") to Lender effective August 1, 2018. In the Mortgage, Second Buyer

 

14 Mr. Smith executed the deed for Seller and Mr. Galasso's firm prepared the deed.

18 The August 1, 2018 settlement statement, which Mr. Galasso signed, reveals that Second Buyer paid
the sale price partially in cash and partially through a mortgage loan secured from Lender. Additionally,
Seller paid a $600,000.00 concession to Second Buyer on Mr. Slabakis's behalf, and this concession is
memorialized in the settlement statement.

19
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 20 of 38 PAGEID #: 3969

warranted to Lender that Second Buyer held good and marketable title free and clear of
all liens and encumbrances. Second Buyer granted an assignment of rents ("Assignment
of Rents") to Lender effective August 1, 2078.

Also on August 1, 2018, Mr. Pinsky called Mr. O'Connell and informed him that
Second Buyer purchased the Property and inquired about obtaining the contact
information for the Property's C/(W property manager, as Second Buyer wanted to keep
the property manager in place when Second Buyer began construction. Once again, Mr.
O'Connell did not believe Mr. Pinsky and immediately called Mr. Galasso. Mr. Galasso
subsequently confirmed that Seller sold the Property to Second Buyer. '®

6. August 2, 2018 to the present

Mr. Birkla first learned of the sale of the Property on an August 3, 2018 phone call.
He initially thought it was a joke, but quickly realized that Seller had, in fact, sold the
Property to Second Buyer. Mr. Birkla had never heard of Mr. Unger until that phone call.
That same day, First Buyer made a deposit of $150,000.00 into an escrow account
maintained by Commonwealth.

On August 7, 2018, First Buyer initiated this lawsuit against Seller in the Court of
Common Pleas for Hamilton County, Ohio. That same day, and despite the fact that First
Buyer had obtained a Temporary Restraining Order ("TRO") enjoining the recording of

the deed for at least 14 days, the deed for the Property was recorded.

 

16 Mr. Sullivan and Mr. O'Connell were shocked about the sale, as they had never heard of the Second
Buyer Contract. In light of the sale to Second Buyer, that was essentially negotiated by Mr. Slabakis, Mr.
Sullivan and Mr. O'Connell did not receive any commission fees for the sale of Property that they had been
working on, under their listing agreement, for Seller for nearly two years.

20
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 21 of 38 PAGEID #: 3970

Mr. Unger testified that, although Mr. O'Connell's negative attitude towards
Mr. Pinsky on the August 1, 2018 call was a red flag that something was wrong, Second
Buyer first learned of the 2018 Purchase Agreement when the state court issued the TRO.

On August 9, 2018, Seller, through Mr. Galasso, sent First Buyer, addressed to
Mr. Birkla, a termination letter regarding the 2018 Purchase Agreement. It reads:

Our firm represents Cincinnati Terrace Plaza, LLC. Reference is made to

the Membership Interest Purchase Agreement dated June 1, 2018 between

Cincinnati Terrace Plaza, LLC and Cincinnati Development III, LLC and to

the Agreement Granting Right of First Refusal and Right to Terminate

("Agreement") of between [sic] Cincinnati Terrace Plaza, LLC and

Cincinnati Development III, LLC.

The “Inspection Period" under the Membership Interest Purchase

Agreement expired on June 30, 2018 [sic]. Subsequent to the expiration of

the Inspection Property [sic], the above referenced property was conveyed

to a third-party on August 1, 2018. It is our understanding that suit has been

initiated by Cincinnati Development Ill, LLC in which it takes the position

that the Inspection Period does not expire until August 10, 2018. To the

extent such Inspection Period is determined to be August 10, 2018, this

correspondence shall serve as written notice of termination pursuant to

Paragraph 3 of the Agreement.*”

On August 10, 2018, First Buyer filed an Amended Complaint to include Second
Buyer as a defendant and obtained an amended TRO. On August 17, 2018, Seller and
Second Buyer removed the matter to this Court. That same day, the Mortgage and
Assignment of Rents were recorded in the Hamilton County Recorder's Office.

On December 26, 2018, First Buyer filed an Affidavit of Facts Relating to Title with
the Hamilton County Recorder's Office, which is recorded at Book 13821, Page 01560.

Second Buyer defaulted on the Note, Mortgage, and Assignment of Rents.

Consequently, on November 5, 2019, Lender initiated a foreclosure action in the Court of

Common Pleas for Hamilton County, Ohio, case number A 1905289, to obtain judgment

 

17 Seller did not, within ten day or otherwise, pay First Buyer any $100,000.00 termination fee.

21
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 22 of 38 PAGEID #: 3971

on the Note and to foreclose on the Mortgage and Assignment of Rents.

On October 14, 2020, Magistrate Berding issued a decision in the foreclosure
action finding that Second Buyer defaulted on the Note, that the Mortgage was a valid
and subsisting first and best lien on the Property, that the Assignment of Rents is a valid
and subsisting first and best lien on the Property, that, as of May 20, 2020, Second Buyer
owes Lender the principal balance of $7,000,000.00, plus accrued but unpaid interest in
the amount of $70,000.00, default interest in the amount of $1,488,666.67, plus accruing
interest, and that Lender is entitled to foreclose on the Property. On April 13, 2021, Judge
Goering issued a Judgment and Order that adopted Magistrate Berding's decision and
overruled Second Buyer's objections thereto.

7. Summary

Second Buyer was not aware of the 2018 Purchase Agreement and ROFR from
the time it entered into the Second Buyer Contract until after the August 1, 2018
completion of closing. Second Buyer reasonably relied on Seller's representations and
warranties that the Property was not encumbered.

Seller had concerns about First Buyer's willingness to close on the Property under
the 2018 Purchase Agreement, as First Buyer terminated the 2017 Purchase Agreement
and requested extensions of the 2018 Purchase Agreement's Inspection Period. Seller
wanted to sell the Property as fast as possible for the highest price, as most owners of a
crumbling, high-rise would want to do. Seller never demanded that First Buyer complete
the 2018 Purchase Agreement's escrow terms or deposit the earnest money in a specific
escrow account.

Mr. Galasso implied that there was a history of Mr. Slabakis proposing deals to

22
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 23 of 38 PAGEID #: 3972

Seller and those deals falling apart. Mr. Galasso told the Court that Mr. Slabakis's deals
never close. So, although Mr. Galasso knew about the Second Buyer Contract almost
immediately after its execution, he did not think it would actually close because
Mr. Slabakis was involved.

First Buyer requested the extensions of the 2018 Purchase Agreement's
Inspection Period to obtain City incentives that would minimize Mr. Birkla's financial risk,
as most developers dealing with a multi-million dollar acquisition and development of a
building that was, quite literally, falling apart, would do. First Buyer was reluctant to put
hard money down until it had a clear read on the City’s intentions regarding the incentive
package. First Buyer sought extensions of the 2018 Purchase Agreement's Inspection
Period, and did not seek an extended or conditional closing based on the City's timing.
This type of requested extension is important, as it would postpone the payment of the
earnest money that was to go hard at the close of the Inspection Period.

Therefore, the Court is convinced that, if given the ROFR, First Buyer would not
have matched the $11M purchase price and non-refundable $250,000.00 deposit.
However, that hypothetical conviction is irrelevant, as Mr. Galasso's knowledge of the
Second Buyer Contract triggered Seller's obligation to inform First Buyer of the Second
Buyer Contract so that First Buyer could exercise its options under the ROFR.

Seller entered into both the 2018 Purchase Agreement and Second Buyer
Contract. Seller was aware that First Buyer had previously walked away from the
2017 Purchase Agreement's $12M purchase price, Second Buyer's $11M purchase price
was well-above First Buyer's $9.5M purchase price, and First Buyer had not paid its

$150,000.00 earnest money. Seller had two choices: honor the ROFR or violate the

23
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 24 of 38 PAGEID #: 3973

ROFR.

With respect to honoring the ROFR, as it was highly unlikely that First Buyer would
match the $11M price and non-refundable $250,000.00 deposit, why not just inform
First Buyer of the Second Buyer Contract per the ROFR? The Court finds that the
answer is, if Second Buyer did not close, as Mr. Galasso testified was typical of Mr.
Slabakis's deals, and First Buyer had already walked from the ROFR, then Seller would
lose both purchasers and risk another likely price reduction in order to get Mr. Birkla back
to the table.

With respect to violating the ROFR, there were two possible options for Seller. First
option: if Second Buyer did not close, then Seller could continue to negotiate with First
Buyer about the 2018 Purchase Agreement with the $9.5M purchase price. Second
option: if Second Buyer actually closed, then Seller would receive $11M and risk being
sued by First Buyer under the ROFR. Seller chose the second option as a calculated,
contractual risk because the Property was, and is, rapidly deteriorating and Seller did not
want to be stuck with it any longer. Seller gambled that a court would rule in its favor by
finding that First Buyer's non-payment of the earnest money would invalidate the
2018 Purchase Agreement.

Seller's gamble was wrong. At the time of its effective date, the 2018 Purchase
Agreement was a valid, enforceable contract and First Buyer's non-payment of the
earnest money does not invalidate that contract. Seller's bad faith violation of the ROFR,
and the manner in which Seller continually mislead First Buyer, constitutes bad faith

dealing.

24
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 25 of 38 PAGEID #: 3974

ll. CONCLUSIONS OF LAW"®
1. Seller breached the 2018 Purchase Agreement and ROFR
In Ohio,*’® to establish a breach of contract claim, a plaintiff must show: (1) the
existence of a contract; (2) performance by the plaintiff; (3) breach by the defendant; and
(4) damage or loss to the plaintiff. Thomas v. Publishers Clearing House, Inc., 29 F. App'x
319, 322 (6th Cir. 2002) (citing Doner v. Snapp, 98 Ohio App.3d 597, 649 N.E.2d 42, 44
(1994)).

i. The 2018 Purchase Agreement is a valid, enforceable contract,
and First Buyer's earnest money deposit is not a condition
precedent thereto

"{A] condition precedent is one that is to be performed before the agreement
becomes effective. It calls for the happening of some event, or the performance of some
act, after the terms of the contract have been agreed on, before the contract shall be
binding on the parties." Mumaw v. W. & S. Life Ins. Co., 97 Ohio St. 1, 11, 119 N.E. 132,
135 (1917). At the summary judgment stage, Seller agreed with First Buyer that First
Buyer's deposit of the earnest money in an escrow account was not a condition precedent
to the 2018 Purchase Agreement. The Court agrees with the position advanced at the
summary judgment stage: First Buyer's deposit of the earnest money is not a condition
precedent to the 2018 Purchase Agreement. Cf. Mumaw, 119 N.E. at 135. At the time of

its effective date, that agreement was a valid, enforceable contract and included a valid,

enforceable ROFR.

 

18 Though not contested, the Court has jurisdiction over this matter and venue is proper. See 28 U.S.C.
§§ 1332, 1391(b)(2).

19 Section 16 of the 2018 Purchase Agreement provides that Ohio law governs the agreement. The parties,
and the Court, agree.

25
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 26 of 38 PAGEID #: 3975

ii. First Buyer did not repudiate the contract. First Buyer
substantially performed thereunder, and its failure to pay the
earnest money was not a material breach

"An anticipatory breach of contract by a promisor is a repudiation of the promisor's
contractual duty before the time fixed for performance has arrived." Metz v. Am. Elec.
Power Co., 2007-Ohio-3520, ¥[ 35, 172 Ohio App. 3d 800, 809, 877 N.E.2d 316, 323. "A
mere request for a change in terms .. . does not constitute a repudiation." Haman Ents.,
Inc. v. Sharper Impressions Painting Co., 2015-Ohio-4967, §[ 23, 50 N.E.3d 924, 930;
accord Farmers Comm. Co. v. Burks, 130 Ohio App.3d 158, 172, 719 N.E.2d 980 (3d
Dist. 1998) ("mere expression of doubt as to willingness or ability to perform is insufficient
to constitute repudiation of a contract.").

A breach of one of several terms in a contract does not discharge the parties’
obligations under the contract unless performance of that term is essential to the purpose
of the agreement. Hansel v. Creative Concrete & Masonry Constr. Co., 2002-Ohio-198,
q 11, 148 Ohio App. 3d 53, 56, 772 N.E.2d 138, 140-41. Indeed, for the doctrine of
substantial performance to apply, the term unperformed must not destroy the value or
purpose of the contract. /d. § 12. Default by a party who has substantially performed does
not relieve the other party from performance. /d.; accord Blenheim Homes, Inc. v.
Mathews, 119 Ohio App. 44, 48, 196 N.E.2d 612, 614 (1963) ("Simple contract law has
always distinguished between a material breach and an immaterial breach. A man may
breach his contract but that does not necessarily void the contract or excuse performance

by the other. If the breach is immaterial, the contract is still enforceable although subject

to damages.").

26
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 27 of 38 PAGEID #: 3976

Although First Buyer requested extensions of the 2018 Purchase Agreement's
Inspection Period, those requests do not constitute an anticipatory breach of the
2018 Purchase Agreement. See Haman Ents., Inc., 2015-Ohio-4967, { 23.

First Buyer's failure to pay the earnest money did not destroy the purpose or value
of the 2018 Purchase Agreement. See Hansel, 2002-Ohio-198, | 12. The purpose of that
contract was to transfer control of the Property in exchange for $9.5M. Per Section 4 of
that contract, the earnest money was scheduled to "go hard” on August 1, 2018.
First Buyer remained bound to pay the purchase price at the closing, which was to occur
within 30 days after the July 31, 2018 expiration of the Inspection Period. The earnest
money, which constituted 1.6% of the total purchase price, would be credited against the
purchase price. While First Buyer did not pay the earnest money, interest on the earnest
money would ordinarily be an adequate measure of damages to Seller for First Buyer's
failure to pay the earnest money. See Blenheim Homes, Inc., 119 Ohio App. at 48.

Section 2 of the 2018 Purchase Agreement, discussing the earnest money, does
not state that a failure to timely make the deposit constitutes a breach or default, or
relieves Seller from its obligations. At the time of that contract's execution, Section 2 did
not include the name of First Buyer's counsel to act as the collective "Escrow Agent” with
Mr. Galasso, and the signature for the "Escrow Agent" contains only Mr. Galasso's
signature. First Buyer did not pay its earnest money deposit into escrow within the
specified time because no account or joint escrow agents were established by the parties
to allow First Buyer to do so. Although Mr. Galasso responded to Mr. Fox's June 2018
request for information to attempt to settle the details about the escrow account and

agents, Mr. Galasso never responded to Ms. Kohnen's July 9, 2018 email attempting to

27
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 28 of 38 PAGEID #: 3977

finalize those details. Seller neither requested further assurances from First Buyer
regarding the earnest money, nor provided First Buyer with any notice of alleged breach
or default on this issue. To the contrary, Seller repeatedly assured First Buyer that these
two parties had the Property under contract. Although First Buyer breached that contract
by not paying its earnest money deposit, that breach was immaterial, and First Buyer
substantially performed under the contract. See Blenheim Homes, Inc., 119 Ohio App. at
48; Hansel, 2002-Ohio-198, J 12.

iii. Seller materially breached by failing to offer First Buyer its
ROFR

The ROFR provides:

If Seller agrees to sell the Property (whether by transfer of title to the
Property or effectuating a transfer by forming an entity to hold title to the
Property and transferring its ownership interests) to a third party before the
expiration of the Inspection Period, Seller shall provide notice of the closing
to First Buyer and First Buyer may purchase the Property upon the same

terms and conditions as the third party buyer's, by wiring funds and closing
on the same day that the third party buyer is scheduled to close.

Seller may terminate the 2018 Purchase Agreement at any time during the
Inspection Period, by providing First Buyer with written notice of termination.

Neither party terminated the 2018 Purchase Agreement during the Inspection
Period, which expired on July 31, 2018. Seller agreed to sell the Property to Second
Buyer when those parties executed the Second Buyer Contract on June 13, 2018. Seller
materially breached the 2018 Purchase Agreement when it did not provide First Buyer
notice of the Second Buyer Contract's existence and the start of the July 27, 2018 closing
thereunder; and when Seller did not provide First Buyer with the opportunity to purchase

the Property under the same terms and conditions as found in the Second Buyer Contract.

28
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 29 of 38 PAGEID #: 3978

Seller's failure to provide these notices destroyed the purpose or value of the 2018
Purchase Agreement. See Hansel, 2002-Ohio-198, J] 12.
iv. Damages

As noted, the Court will issue a separate Opinion and Partial Order addressing the
issue of the appropriate award of damages to First Buyer under the 2018 Purchase
Agreement on a later date. For purposes of this Partial Order's conclusions of law
regarding First Buyer's breach of contract claim, though, First Buyer has sufficiently
established that it suffered damages in an amount to be determined.

v. Seller's actions constitute a breach of the implied duty of good
faith and fair dealing

Ohio law imposes an implied duty?° of good faith on parties to all contracts. Ponder
v. Bank of Am., N.A., No. 1:10-CV-00081, 2011 WL 8307207, at *6 (S.D. Ohio Mar. 8,
2011) (citing Littlejohn v. Parrish, 2005-Ohio-4850, {| 27, 163 Ohio App. 3d 456, 463,
839 N.E.2d 49, 50). The duty requires "faithfulness to an agreed common purpose and
consistency with the justified expectations of the other party.” Liftlejohn, 2005-Ohio-4850,
{| 26 (quoting RESTATEMENT (SECOND) OF CONTRACTS, § 205 cmt. a (1981)). Under the
duty, "bad faith may consist of inaction, or may be the 'abuse of a power to specify terms,
[or] interference with or failure to cooperate in the other party's performance." /d. (quoting
RESTATEMENT (SECOND) OF CONTRACTS, § 205 cmt. d). "[T]here is no violation of the
implied duty unless there is a breach of a specific obligation imposed by the contract,
such as one that permits a party to exercise discretion in performing a contractual duty or

in rejecting the other party's performance." Lucarell v. Nationwide Mut. Ins. Co., 2018-

 

20 [T]he duty does not create an independent basis for a cause of action." Wendy's Intern., Inc. v. Saverin,
337 F. App'x 471, 476 (6th Cir. 2009). "[G]ood faith is part of a contract claim and does not stand alone."
Lakota Loc. Sch. Dist. Bd. of Edn. v. Brickner, 108 Ohio App. 3d 637, 646, 671 N.E.2d 578, 584 (1996).

29
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 30 of 38 PAGEID #: 3979

Ohio-15, 7 43, 152 Ohio St. 3d 453, 464, 97 N.E.3d 458, 469. The duty “requires not only
honesty but also reasonableness in the enforcement of the contract." Littlejohn, 2005-
Ohio-4850, {J 27.

Seller's concurrent negotiations with First Buyer through July 29, 2018 and
withholding of notice under the ROFR constitutes unreasonable bad faith dealing in
violation of Seller's duty under the 2018 Purchase Agreement. See Lucarell, 2018-Ohio-
15, J 43; Littlejohn, 2005-Ohio-4850, J 27. The Court will order that, with respect to First
Buyer's claims for breach of contract and breach of the implied duty of good faith and fair
dealing, it finds AGAINST Seller and IN FAVOR of First Buyer. Additionally, and in light
of these holdings, the Court need not discuss First Buyer's equitable estoppel claim. The
Court will order that the equitable estoppel claim is DISMISSED.

2. Second Buyer is a bona fide purchaser

In Ohio, a bona fide purchaser for value is a purchaser who takes property absent
notice of any adverse claims, for valuable consideration, and in good faith. Tonito’s, Inc.
v. S&J Ents., Inc., 2010-Ohio-776, J 16. Whether a purchaser is a bona fide purchaser is
determined at the time the purchase is consummated, or at the latest, at the time of
payment. Riser Foods Co. v. Shoregate Properties, LLC, No. 1:09 CV 489, 2011 WL
3921850, at *6 (N.D. Ohio Sept. 7, 2011). The party seeking the status of a bona fide
purchaser has the burden of proof on that issue. /d.

i. Second Buyer did not have notice of First Buyer's claim

Notice of adverse claims may be actual or constructive. Tonito's, Inc., 2010-Ohio-

776 at § 17. A party will be deemed to have constructive notice of an adverse claim if that

party has knowledge of facts that would induce a prudent person to make an inquiry by

30
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 31 of 38 PAGEID #: 3980

which that party would have or could have obtained knowledge of the adverse claim. /d.;
accord Riser Foods Co., 2011 WL 3921850, at *6 (quoting Wayne Bldg. & Loan Co. of
Wooster v. Yarborough, 11 Ohio St. 2d 195, 202, 228 N.E.2d 841, 847 (1967)). "Ohio
courts have consistently held that ‘[o]ne having notice of facts which would put a prudent
man on inquiry is chargeable with knowledge of other facts he might have discovered by
diligent inquiry. Whatever is notice enough to excite the attention of a prudent man and
put him on his guard is notice of everything to which such inquiry might have led [.]"
Tonito's, Inc., at § 18 (quoting Hightower v. Reiger, No. 54447, 1988 WL 112525, at *2
(Ohio Ct. App. Oct. 6, 1988)).

Second Buyer did not have actual notice of First Buyer's claim. Seller made the
following representations and warranties to Second Buyer in the Second Buyer Contract:
(1) no person, firm, corporation or other entity has any right or options to acquire the
premises, any portion thereof or any interest therein; (2) at closing, Seller will transfer the
Property to Second Buyer free and clear of any rights of first refusal and options; (3) the
consummation of the transaction will not conflict with or result in a breach of any
agreement to which Seller is a party seller; and (4) there are no purchase contracts,
options, or any other agreements of any kind, oral or written, formal or informal, choate
or inchoate, recorded or unrecorded, whereby any person or entity other than Seller will
have acquired or will have any basis to assert any right, title, or interest in, or right to
possession, use or enjoyment or proceeds of, any part or all of the Property. There was
nothing indicating that the 2018 Purchase Agreement had been filed in either the Hamilton
County Recorder's Office or Second Buyer's title report. Further, at no time did Seller, or

any of its lawyers, advise Second Buyer about the existence of the 2018 Purchase

31
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 32 of 38 PAGEID #: 3981

Agreement. Second Buyer first learned of the 2018 Purchase Agreement when the state
court issued the TRO on August 7, 2018.

Second Buyer did not have constructive notice of First Buyer's claim. The Court
understands that real estate developers often inform the community of potential plans
which never come to fruition. Even assuming that the CBC Article contained facts which
would put a prudent man on inquiry, though, Second Buyer's instructing Mr. Friedman to
inquire into the statements made in the article was a diligent inquiry and reasonable
course of action. See Tonifo's, Inc., at ] 18; Hightower, 1988 WL 112525, at *2. It was
reasonable for Mr. Friedman, and Second Buyer, to rely on Mr. Simari’s representations
and their understanding of Seller's contractual representations and warranties. The Court
further finds that backup offers are routine in commercial real estate transactions. In short,
Second Buyer made a reasonable inquiry into the CBC Article's accuracy and reasonably
relied on information, from its primary source of contact with Seller, that the article was
inaccurate.

Second Buyer did not have notice as a matter of law of First Buyer's claim, and the
structure of the transaction did not provide such notice. First Buyer argues that, because
Seller was aware of the 2018 Purchase Agreement, and transferred the Property to
CTA—which, at the time of the transfer, was controlled by Seller—Seller's knowledge of
the 2018 Purchase Agreement was imputed to CTA, i.e., Second Buyer, at the time of the
transfer.

"[T]he doctrine of imputed notice to a [] principal rests upon the ground that the []
agent has knowledge of something, material to the particular transaction, which it is his

duty to communicate to his principal." Pitzer v. Littleton, 2008-Ohio-5966, {| 16 (American

32
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-O0586-MRB Doc #: 111 Filed: 06/07/21 Page: 33 of 38 PAGEID #: 3982

Export & Inland Coal Corp. v. Matthew Addy Co. (1925), 112 Ohio St. 186, 197, 147 N.E.
89). "The general rule is that notice to an agent, which acted for his principal, of facts
affecting the character of the transaction, is constructive notice to the principal.” /d. (citing
American Export & Inland Coal Corp., 112 Ohio St. at 198). An agent's knowledge is only
imputed to his principal if and when that knowledge is obtained while he is acting with the
scope of his authority and in reference to a matter over which his authority exceeds. See
Hallowell v. Cty. of Athens, 2004-Ohio-4257, J 11.

There is no indication that Seller was an agent acting on CTA's behalf when Seller
obtained knowledge of the 2018 Purchase Agreement. Section 2(a) of the 2018 Purchase
Agreement states, in part, that: Seller agrees to effectuate the conveyance of the Property
to Purchaser, and Purchaser agrees to purchase the Property, through the acquisition of
an Ohio limited liability company to be formed by Purchaser with Seller's involvement and
consent, in which Seller will be the sole Member. First Buyer does not allege that CTA
was formed for the purpose of the 2018 Purchase Agreement. Nor could First Buyer so
argue, as CTA was formed in February 2018, before the 2018 Purchase Agreement's
creation and execution. Section 2(a) of the 2018 Purchase Agreement does not refer to
CTA such that Seller is an agent of CTA's. Moreover, there is no indication that Seller
was acting on behalf of any other person or entity when it endeavored to sell the Property.
In short, the imputed knowledge doctrine does not apply to impute Seller's knowledge of
the 2018 Purchase Agreement to CTA. See Hallowell, 2004-Ohio-4257, J 11.

ii. Second Buyer paid value for the Property and acted in good
faith

Section (2) of the Second Buyer Contract, titled "Purchase and Sale," provides that

Seller agreed to sell, and Second Buyer agreed to purchase and accept the Property for

33
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 34 of 38 PAGEID #: 3983

the $11M purchase price.?! The settlement statement confirms that Second Buyer paid
valuable consideration, $10.4M, for the Property. Ms. Kohnen explained that commercial
real estate transactions in the area are routinely structured to include contribution deeds
and membership interests to avoid certain Ohio transfer taxes. That the transaction's
structure was more complex than a direct property transfer does not negate the fact that
Second Buyer paid $10.4M for the Property.

Second Buyer purchased the Property in good faith, and the purchase was an
arms-length transaction.

Second Buyer has met its burden of proof on the bona fide purchaser issue, see
Riser Foods Co., 2011 WL 3921850, at *6, and Second Buyer is a bona fide purchaser
of the Property. Therefore, First Buyer is not entitled to specific performance.
See Morrison v. Bare, 2007-Ohio-6788, J 14 ("When property has been transferred to a
bona fide purchaser, specific performance is not available."). In light of Second Buyer's
status as a bona fide purchaser, and as First Buyer's specific performance claim fails, the
Court finds that First Buyer's claim for injunctive relief also fails.

As the Court determines that Second Buyer is a bona fide purchaser, for the same
reasons, the Court determines that Lender is a bona fide mortgagee.

To the extent that First Buyer's filing of its Complaint, and subsequent Amended
Complaint, may constitute lis pendens under Ohio Revised Code § 2703.26 or § 5301.25,
this Partial Order dismissed that Amended Complaint as it relates to First Buyer's

ownership interest claims in the Property.

 

21 The language of Section (2) in the Second Buyer Contract is nearly identical to that found in Section (2)
of the 2018 Purchase Agreement save for the names of the specific to-be-formed Ohio LLCs.

34
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 35 of 38 PAGEID #: 3984

First Buyer's filing of an Affidavit of Facts Relating to Title with the Hamilton County
Recorder's Office, which is recorded at Book 13821, Page 01560, has clouded Second
Buyer's title to the Property. As a result of the title cloud, Second Buyer has not developed
the Property as planned. Mr. Unger testified that it would have been imprudent for him to
invest millions of dollars into the Property over the past years if, in the end, First Buyer
prevailed in its request to unwind the sale of the Property.

The Court will order that, with respect to First Buyer's claims for specific
performance and injunctive relief, it finds AGAINST First Buyer and IN FAVOR of Second
Buyer. The Court will also order that, immediately, and without delay, upon entry of this
Opinion and Partial Order, First Buyer shall have the Affidavit of Facts Relating to Title,
recorded with the Hamilton County Recorder's Office at Book 13821, Page 01560,
removed and released.

3. Second Buyer did not tortiously interfere with the 2018 Purchase
Agreement Contract

In Ohio, tortious interference with contract requires proof of the following elements:
(1) the existence of a contract; (2) the wrongdoer's knowledge of the contract; (3) the
wrongdoer's intentional procurement of the contract's breach; (4) lack of justification; and
(5) resulting damages. Bridge v. Park Natl. Bank, 2008-Ohio-6607, J 13, 179 Ohio App.
3d 761, 766, 903 N.E.2d 702, 706 (citing Fred Siegel Co., L.P.A. v. Arter & Hadden, 1999-
Ohio-260, 85 Ohio St. 3d 171, 171, 707 N.E.2d 853). For the reasons in the bona fide
purchaser analysis above, which the Court need not repeat here, First Buyer fails to
establish that Second Buyer knew of the 2018 Purchase Agreement. First Buyer's tortious

interreference claim thus fails. The Court will order that, with respect to First Buyer's claim

35
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 36 of 38 PAGEID #: 3985

for tortious interference with a contract, it finds AGAINST First Buyer and IN FAVOR of
Second Buyer.

With respect to Second Buyer's and Lender's respective counter- and cross-
claims, the Court finds IN FAVOR of Second Buyer and Lender on those claims to the
extent that the Court will order that: Second Buyer is a bona fide purchaser; all of First
Buyer's claims against Second Buyer fail; immediately, and without delay, upon entry of
this Opinion and Partial Order, First Buyer shall have the Affidavit of Facts Relating to
Title, recorded with the Hamilton County Recorder's Office at Book 13821, Page 01560,
removed and released; judicial notice is taken of Judge Goering's April 13, 2021
Judgment and Order, particularly of his findings regarding the priority of Lender's interest
in the Property; and the Court will not disturb the state court determinations. Further,
specific performance and unwinding of the transfer are not proper remedies.

4. The Ohio Uniform Fraudulent Transfer Act is Not Applicable

The Ohio Uniform Fraudulent Transfer Act ("Act") creates a right of action for a
creditor to set aside an allegedly fraudulent transfer of assets. Fade v. Morris, 2015-Ohio-
5337, J 25 (quoting Wooten v. Kreischer, 162 Ohio App. 3d 534, 834 N.E.2d 35, 2005-
Ohio-4078, 45 (5th Dist. 2005)); accord Ohio Rev. Code § 1336.04(A)(1). A plaintiff
must have standing as a creditor and establish the following elements to state a viable
claim under this Act: the transfer of an asset or the incurrence of a new debt; done with
actual intent to defraud, hinder, or delay; and present or future creditors. /d. J] 25, 29.

Under the Act, the term "creditor" means “as a person who has a claim." Ohio Rev.
Code Ann. § 1336.01(D). The term "debtor" means a person who is liable on a claim. /d.

§ 1336.01(F). The term "claim" means "right to payment, whether or not the right is

36
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 37 of 38 PAGEID #: 3986

reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured." /d. § 1336.01(C). While
First Buyer has established a claim for breach of contract, based upon Seller's actions as
discussed above, First Buyer has not established that it has standing to contest the
transfer of the Property as a creditor, or that there was a creditor-debtor relationship
between First Buyer and Seller, as those terms are defined under the Act. Accordingly,
First Buyer does not state a viable claim against Seller under the Act. See Fade, 2015-
Ohio-5337, I 25. The Court will order that, with respect to First Buyer's claim for fraudulent
transfer, it finds AGAINST First Buyer and IN FAVOR of Seller.
lil. CONCLUSION
For the foregoing reasons, it is hereby ORDERED that:
1. Seller breached the 2018 Purchase Agreement's ROFR entitling First Buyer
to damages.

i. The Court finds AGAINST Seller and IN FAVOR of First Buyer with
respect to First Buyer's claims for breach of contract and breach of
implied duty of good faith and fair dealing.

ii. A separate Opinion and Partial Order addressing the issue of the
appropriate award of money damages will issue on a later date.

iii. First Buyer's equitable estoppel claim is DISMISSED.
2. Second Buyer is a bona fide purchaser for value of the Property.

i. The Court finds AGAINST First Buyer and IN FAVOR of Second
Buyer with respect to all of First Buyer's claims against Second

Buyer, f.e., with respect to First Buyer's claims for specific

37
Case 1l-21-41l040-e€SS DOC l-¢ Filed Oo/Os/i2zi Entered Oo/Os/2l 10'45'50

Case: 1:18-cv-00586-MRB Doc #: 111 Filed: 06/07/21 Page: 38 of 38 PAGEID #: 3987

performance, injunctive relief, and tortious interference with a
contract.
ii. Immediately, and without delay, upon the entry of this Opinion and
Partial Order, First Buyer shall have the Affidavit of Facts Relating to
Title, recorded with the Hamilton County Recorder's Office at Book
13821, Page 01560, removed and released.
3. The Court finds AGAINST First Buyer and IN FAVOR of Seller with respect
to First Buyer's claim for fraudulent transfer.
4. Judicial notice is taken of Judge Goering's April 13, 2021 Judgment and
Order.
IT IS SO ORDERED.
_/s Michael R. Barrett__

Michael R. Barrett, Judge
United States District Court

38
